Citation Nr: 0322681	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to May 
1968.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's 
request to reopen his claim for service connection for PTSD 
and six other claims.  

In July 2001 the veteran submitted his notice of disagreement 
only as to the issue of service connection for PTSD.  The RO 
reopened the claim in the April 2003 supplemental statement 
of the case.  In Barnett v. Brown, 8 Vet. App. 1 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  For that reason the issue on the title page 
is framed as whether new and material evidence has been 
received.  


REMAND

In May 2002 the veteran submitted his substantive appeal, VA 
Form 9.  He checked the box indicating he wanted a "BVA" 
hearing at the local VA office before a Member of the BVA.  
There is no indication in the claims folder that the veteran 
has been afforded a hearing before a Member of the Board of 
Veterans' Appeals.  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in conjunction 
with the claim that is currently in 
appellate status.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


